                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


 CARMEN RODRIGUEZ,
                                 Plaintiff,

                    v.                                   Civ. No. 17-6884-KM

 NANCY A. BERRYHILL, Acting                                    OPINION
 Commissioner of Social Security,

                                 Defendant.

KEVIN MCNULTY, U.S.D.J.:
      Plaintiff Carmen Rodriguez brings this action pursuant to 42 U.S.C.      §
405(g), 1383(c)(3) to review a final decision of the Commissioner of Social
Security (“Commissioner”) denying her claims to Disability Insurance Benefits
(“DIB”) under Title II and XVI of the Social Security Act, 42 U.S.C.   § 401-34.
Rodriguez raises four principal issues in this appeal.
      First, Rodriguez argues that the Administrative Law Judge (“ALl”) should
have considered her application for Supplemental Security Income (“SSI”)
disability benefits. The ALl’s decision was constrained to Rodriguez’s DIB
claim. Rodriguez admittedly received an initial denial of her SSI. Rodriguez has
provided no evidence, nor is there any evidence in the Administrative Record,
that Rodriguez appealed the initial denial, despite receiving the notice and
instructions on how to appeal.
      Rodriguez next challenges the ALl’s failure to consult with a medical
advisor, as required under certain circumstances under Social Security Ruling
(“SSR”) 83-20. Finally, Rodriguez argues that the ALl improperly omitted her
“non-severe” impairments when determining her Residual Functional Capacity
(“RFC”) and constructed a faulty hypothetical to the vocational expert.
      For the reasons stated below, the decision of the Commissioner is
affirmed.


                                         1
   I.                Background’
             Rodriguez seeks to reverse the ALT’s finding that she did not meet the
Social Security Act’s definition of disabled from February 23, 2012, the alleged
onset date, through the Date Last Insured (“DLI”), March 31, 2012. (R. 34).
             On July 12, 2013, Rodriguez applied for DIB, alleging a disabling
condition that began on February 23, 2012. (R. 82-83, 194). Rodriguez
attributed her disability to depression, high blood pressure, sleeping problems,
pain, and arthritis in her back. (R. 219). Her application was initially denied on
September 10, 2013 (R. 88-89), and upon reconsideration on March 19, 2014.
(R. 90-99).
             On December 11, 2015, Rodriguez appeared before the AU               with an
attorney and testified. (R. 23). Christian Boardman, a vocational expert (“yE”),
also testified. (Id.).
             On April 21, 2016, the ALT issued a decision finding that Rodriguez is
not disabled within the meaning of the Social Security Act. (R. 23-34). The ALT
concluded that Rodriguez’s affect disorder/depression was a severe
impairment, but not of listing-level severity. (R. 25-27). The ALT determined
that Rodriguez, given her Residual Functional Capacity (“RFC”), was able to
perform past relevant work. (R. 27-34).
   II.               Standard
             To qualify for DIB under Title II of the Act, a claimant must demonstrate
that there is some “medically determinable basis for an impairment that
prevents him or her from engaging in any substantial gainful activity for a
statutory twelve-month period.” Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir.


             Citations to the record are abbreviated as follows:
“DE      “             =      Docket entry in this case;
“R.—“=     Administrative Record (DE 5) (The cited page numbers correspond to the
number found in the bottom right corner of the page for all DE 5 attachments);
“PBr.”       =         Brief in Support of Plaintiff Rodriguez (DE 10);
             =         Defendant Social Security Administration’s Opposition Brief (IDE 14);
“DABr.”          =     Defendant’s Amended Opposition Brief (DE 15).

                                                     2
1987); 42 U.S.C.    § 423 (d)(1) (1982). Additionally, the claimant must show that
she had disability insured status at the time she became disabled or that she
attained this status at some point during her disability. 42 U.S.C.     § 416(i)(1),
423; 20 C.F.R.    § 404.13 1.
            A. The Five-Step Process and This Court’s Standard of Review
         Under the authority of the Social Security Act, the Social   Security

Administration has established a five-step evaluation process for determining
whether a claimant is entitled to benefits. 20 C.F.R.    § 404.1520, 4 16.920.
This Court’s review necessarily incorporates      determination of whether the
AW properly followed the five-step process prescribed by regulation. The steps
may be briefly summarized as follows:
         Step One: Determine whether the claimant has engaged in substantial
gainful activity since the onset date of the alleged disability. 20 C.F.R.
§ 404.1520(b), 416.920(b). If not, move to step two.
         Step Two: Determine if the claimant’s alleged impairment, or
combination of impairments, is “severe.” 10.    § 404.1520(c), 416.920(c). If the
claimant has a severe impairment, move to step three.
        Step Three: Determine whether the impairment meets or equals the
criteria of any impairment found in the Listing of Impairments. 20 C.F.R. Pt.
404, subpt. P, app. 1, Pt. A. (Those Part A criteria are purposely set at a high
level to identify clear cases of disability without further analysis). If so, the
claimant is automatically eligible to receive benefits; if not, move to step four.
JO.   § 404.1520(d), 4 16.920(d).
        Step Four: Determine whether, despite any severe impairment, the
claimant retains the RFC to perform past relevant work. Id.      § 404.1520(e)—(fl,
416.920(e)—W. If not, move to step five.
        Step Five: At this point, the burden shifts to the Commissioner to
demonstrate that the claimant, considering her age, education, work
experience, and RPC, is capable of performing jobs that exist in significant
numbers in the national economy. 20 C.F.R.       § 404.1520(g), 416.920(g); see

                                           3
Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 91-92 (3d Cir. 2007). If so, benefits
will be denied; if not, they will be awarded.
      As to all legal issues, this Court conducts a plenary review. See
Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999). As to
factual findings, this Court adheres to the A12’s findings, as long as they are
supported by substantial evidence. Jones u. Banihart. 364 F.3d 501, 503 (3d
Cir. 2004) (citing 42 U.S.C.   § 405(g)). Where facts are disputed, this Court will
“determine whether the administrative record contains substantial evidence
supporting the findings.” Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000).
“Substantial evidence is such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Zimsak u. Colvin, 777 F.3d 607,
610 (3d Cir. 2014) (internal quotation marks and citation omitted). substantial
evidence “is more than a mere scintilla but may be somewhat less than a
preponderance of the evidence.” Id. (internal quotation marks and citation
omitted).
      When there is substantial evidence to support the AlA’s factual findings,
this Court must abide by them. See Jones, 364 F.3d at 503 (citing 42 U.S.C.         §
405(g)); Zimsak, 777 F.3d at 610-11 (“[W]e are mindful that we must not
substitute our own judgment for that of the fact finder.”).
      This Court may, under 42 U.S.C.      § 405(g), affirm, modify, or reverse the
Commissioner’s decision, or it may remand the matter to the Commissioner for
a rehearing. Bordes u. Comm’r of Soc Sec., 235 F. App’x 853, 865-66 (3d Cir.
2007); Podedwomy v. Harris, 745 F.2d 210, 221 (3d Cir. 1984).
      Remand is proper if the record is incomplete, or if there is a lack of
substantial evidence to support a definitive finding on one or more steps of the
five-step inquiry. See Podedwomy, 745 F.2d at 22 1-22. Remand is also proper
if the AlA’s decision lacks adequate reasoning or support for its conclusions, or
if it contains illogical or contradictory findings. See Burnett v. Comm’r of Soc.
Sec., 220 F.3d 112, 119-20 (3d Cir. 2000).




                                           4
         B. The AU’s Decision
      The AM followed the five-step process in determining that Rodriguez was
not disabled from February 23, 2012, the alleged onset date, through the DLI,
March 31, 2012. The ALPs findings may be summarized as follows:
      Step 1: At step one, the AM determined that Rodriguez had not engaged
in substantial gainful activity from the alleged onset date of February 23, 2012
through the DLI of March 31, 2012. (R. 25).
      Step 2: At step two, the AM determined that Rodriguez had a severe
impairment, affect disorder. (R. 25).
      The AM also addressed Rodriguez’s alleged back problems. Based on the
medical records, the AM determined that there was insufficient medical
evidence that Rodriguez suffered from a medically determinable impairment
prior to the DLI. (R. 25). In March of 2011, Rodriguez had complained of
generalized back pain, but an examination revealed no abnormal findings. (R.
25). Rodriguez did not report back pain again until March 5, 2013 and had
indicated that she had had lower back pain for the previous two weeks     —




almost one year after the DLI. (Id.). She further indicated that she had no prior
history of back pain. (R. 26).
      Regarding Rodriguez’s diabetes, the AM determined that it was not
severe. (R. 26). While Rodriguez had been diagnosed with diabetes mellitus
prior to the DLI, and treatment records indicated “uncontrolled” blood sugars
at times, “no limitations were associated.” (Id.). Rodriguez was never
hospitalized because of her diabetes, nor did she suffer from any organ
damage, neuropathy, retinopathy, or any other clinical abnormalities. (Id.).
      Finally, the AM addressed Rodriguez’s hypertension, concluding that it
also was not severe (R. 26). The medical evidence in the record established that
Rodriguez’s hypertension was “essentially controlled.” (Id.). Rodriguez was not
hospitalized, has not suffered form organ damage, and examination revealed
normal findings. (Id.).




                                        5
      Step 3: At step three, the AU determined that Rodriguez did not have an
impairment, or combination of impairments, that met or medically equaled the
severity of one of the listed impairments in 20 C.F.R. Pt. 404, subpt. P., app. 1.
(R. 26-27). In measuring the severity of an impairment, the A12 referred to
Section 12.04 (“Affective Disorders”) of Appendix 1. (Id.).
      To meet the severity requirement, a claimant’s impairment must result in
an extreme limitation of one, or a marked limitation of two, of the four
Paragraph B areas under Section 12.04: daily living; social functioning;
concentration, persistence, or pace; and decompensation. (Id.).
      The AU   concluded that Rodriguez’s impairment did not cause at least
two “marked” limitations, or one “extreme” limitation, under the Paragraph B
criteria. The AU determined that Rodriguez did not meet a marked limitation
in any of the four areas evaluated under Section 12.04. (R. 26-27). Instead, all
the areas were deemed “mild,” except for “concentration, persistence, or pace.”
The AU determined the Rodriguez had “moderate” limitations in that area.
      Step 4: At step four, the AU concluded that Rodriguez has the RFC “to
perform a full range of work at all exertional levels but with the following
nonexertional limitations; the claimant is limited to simple and routine tasks
for which production is measured no earlier than the end of the workday.” (R.
27). The AU further determined that Rodriguez “will be off-task 10% of the
workday due to impairments.” (Id.).
      The AU also concluded that Rodriguez can perform past relevant work,
including work as a warehouse worker and label coder. (R. 32).
      Step 5: Because the AU concluded that Rodriguez could perform past
relevant work, the AU did not need to reach Step 5. However, the AU made
“alternative findings” under Step 5 because “there are other jobs existing in the
national economy that [Rodriguez] is also able to perform.” (R. 33).
      In making these findings, the AU considered Rodriguez’s age (51), level
of education (marginal), work experience, and inability to communicate in
English, in conjunction with the Medical-Vocational Guidelines. (R. 33). Relying
on the testimony of the VE, the AU identified several representative unskilled
                                         6
jobs Rodriguez could perform despite her limitations: (1) marker (Director of
Occupational Titles (“DOT”) #209.587-034); (2) routing clerk (DOT #222.687-
022); and (3) ticketer textile (DOT #229.587-018). (R. 33-34). The AlA also
determined, based on expert’s testimony, that a significant number of these
jobs were available nationally. (R. 34).
          Accordingly, the AU   concluded that Rodriguez was not under a
disability, as defined in the Social Security’ Act, from February 23, 2012
through March 31, 2012. (R. 34).
   III.      Discussion
             A. Reviewability of SSI Application
          Rodriguez first points to, what she calls, a “procedural error.” (PBr. at
11). She claims that in addition to filing a claim for DIB benefits, she also filed
a claim for SSI benefits. (PBr. at 11). Rodriguez asserts that the AlA’s failure to
consider her SSI application requires reversal of the AlA’s determination and a
remand for consideration of the 551 application. (PBr. at 15).
          Defendant responds that Rodriguez never appealed the initial denial of
her application for 551, and therefore, that the issue was never raised before
the AU and is also not properly before this Court. (DABr. at 3-4).
          The exclusive jurisdictional basis for judicial   review   of   Social Security’
cases derives from 42 U.S.C.      § 405(g), (h), and 1383(c)(3).
          Any individual, after any final decision of the Commissioner of
          Social Security made after a hearing to which he was a party,
          irrespective   the amount in controversy, may obtain a review of
                         of


          such decision by a civil action commenced within sixty days after
          the mailing to him of notice of such decision or within such further
          time as the Commissioner of Social Security may allow....

          The findings and decision of the Commissioner of Social Security
          after a hearing shall be binding upon all individuals who were
          parties to such hearing. No findings offact or decision of the
          Commissioner of Social Security shall be reviewed by any person,
          tribunal, or governmental agency except as herein provided. No
          action   againstthe United States, the Commissioner of Social
          Security’, or any officer or employee thereof shall be brought under
                                             7
      section 1331 or 1346 of Title 28 to recover on any claim arising
      under this subchapter.

42 U.S.C. § 405(g), (h) (emphasis added). The same rule applies to 551 cases.
42 U.S.C. § 1383(c)(3).
      The statutes thus “clearly” limit” judicial review” in claims arising under
the social Security Act “to a particular type of agency action, a ‘final decision of
the commissioner of Social Security made after a hearing.’” Calzfano v.
Sanders, 430 U.S. 99, 108, 97 5. Ct. 980, 986 (1977); see Sims v. Apfel, 530
U.S. 103, 107, 120 5. Ct. 2080, 147 L. Ed. 2d 80 (2000).
      A “final decision” is defined through agency regulations rather than
statutory text. See Weinberger v. Safl, 422 U.S. 749, 766-767, 95 5. Ct. 2457,
45 L. Ed. 2d 522 (1975); see Bacon v. Sullivan, 969 F.2d 1517, 1520 (3d Cir.
1992). The Social Security Act’s regulations set forth a multi-step process by
which a claimant achieves a final decision subject to judicial review. 20 C.F.R.
§ 404.1400(a); see Callenderu. Soc. Sea Admin., 275 Fed. App’x 174, 175 (3d
Cir. 2008).
      First, the Social Security Administration (“SSA”) issues an “initial”
determination as to the claimant’s eligibility or continued eligibility for benefits.
20 C.F.R.   § 404.1400(a)(1). If denied, a claimant may then request
reconsideration in writing within 60 days of his or her receipt of the notice of
the initial determination. 20 C.F.R.   § 416.1400(1)(2); 416.1407; 416.1409.
      If “dissatisfied” with the result of the reconsideration, the claimant may
once again appeal after receipt of the decision, this time by requesting a
hearing before an AL). 20 C.F.R.   § 4l6.l400(a)(3), 416.1414. Within 60 days
of an unfavorable decision by an AL), the claimant may apply for review by the
Appeals Council. 20 C.F.R.   § 416.1400(a)(4), 416.1468.
      Review by the Appeals Council is discretionanr, but the claimant must
nonetheless petition for review in order to receive a final decision. 20 C.F.R.   §
416.1481; see also Sims, 530 U.S. at 107. If the Appeals Council elects to
review the claim, its decision is considered the “final” decision subject to


                                          8
federal court review. Id. If the Appeals Council declines review, the AlA’s
decision becomes the final decision of the Commissioner, and the case is also
ripe at that time for judicial review. Id.; 20 C.F.R. §416.1400(5).
        A final decision within the meaning of 42 U.S.C.     § 405(b) ripens upon
exhaustion of these administrative levels of review. 20 C.F.R. §416.1400(5).
Exhaustion of the administrative process also results in a “final” decision that
is reviewable by this Court. Ordinarily, judicial review is barred absent a “final
decision” by the Commissioner of Social Security. Fitzgerald v. Apfel, 148 F.3d
232, 234 (3d Cir. 1998).
        The “final decision” requirement consists of two elements, only one of
which   —   the requirement that a claim for benefits be presented to the
Commissioner      —   is purely ‘jurisdictional” in the sense that it cannot be waived
by the Commissioner. See Fitzgerald, 148 F.3d at 234; Callender, 275 F. App’x
at 175. “The waivable element is the requirement that the administrative
remedies prescribed by the Commissioner be exhausted.” Callender, 275 F.
App’x at 175. If a plaintiffs claim is collateral to her claim for benefits,
exhaustion may be waived under certain circumstances. Id.; see Pallotta v.
Bamhart, 144 F. App’x 938, 941 (3d Cir. 2005). Courts have recognized that
colorable claims of constitutional violations, such as due process violations
resulting from lack of adequate notice, can confer federal court jurisdiction
despite their not having been the subject of a “final” decision. See Califano, 430
U.S. at 108-09; Pallotta, 144 Fed. App’x at 941; Van Williams v. SSA, 152 F.
App’x 153, 155 (3d Cir. 2005); Bacon, 969 F.2d at 1520-22.
        Rodriguez filed an application for 551 on July 12, 2013, the same date
she filed an application for DIB. (R. 198-203). On July 19, 2013, the SSA
issued a notice of denial. (R. 102). That notice advised Rodriguez of the basis of
the denial and gave her notice of her appeal rights. (R. 102-109). The notice
further provided instructions on how to appeal, including the timeframe for
appeal, where to locate the forms to appeal, and how to file the appeal forms.
(R. 102-109).


                                             9
      Rodriguez admits that she received this notice of denial. (PBr. at 14 n.5
(“Indeed, plaintiff did receive an initial denial on her 551 application on July 19,
2013.”)). She retained counsel on August 13, 2013, before the expiration of the
sixty day period to appeal. (R. 110-11). Rodriguez does not contend, or
othenvise offer any proof, that she filed an appeal of her 551 benefits that
should have been reviewed by the AlA.2
      Because Rodriguez did not appeal the initial determination, she failed to
exhaust her administrative remedies according to 20 C.F.R.           §   416. 1400(a), and
there is no “final” decision. This Court, therefore, lacks jurisdiction to review
whether the SSI application was properly denied. See Sims, 530 U.S. at 107.
      Moreover, Rodriquez’s claim before this Court is not collateral to her
claim for benefits. Rodriguez complaint is limited to the denial of DIB. (DE 1).
She has made no claim involving the alleged violation of any constitutional
rights that would justify waiving the exhaustion requirement.3 Because

2       The SSA regulations provide claimants reprieve from the sixty-day deadline for
filing an appeal. 20 C.F.R. § 416.1411. That provision requires that the claimant
demonstrate “good cause” for an untimely filing, and further provides a list of
circumstances which may constitute “good cause.” Id. Rodriguez has not asserted that
good cause existed for her complete failure to file an appeal, nor do the facts as
asserted before this Court or in the record fit into one of the circumstances listed in
the regulations. See 20 C.F.R. §416.1411(b).

3       In this appeal, Rodriguez contends that she received the notice only in English,
which inevitably would have impacted her ability to read and understand the contents
of the notice. (PBr. at 14 n.5). That contention, however, is not supported by any
documentaiw evidence in the record or by a sworn declaration. Instead, that factual
allegation is advanced only by Rodriguez’s counsel’s briefing. Versarge v. Twp. of
Clinton NJ, 984 F.2d 1359, 1370 (3d Cir. 1993) (“[U]nsubstantiated arguments made
in briefs or at oral argument are not evidence to be considered by this Court.”).

        In contrast, the SSA contends that it sent the denial notice to Rodriguez in both
Spanish and English. (DABr. at 4 (citing R. 106)). The SSA’s citation to the record,
however, is to the notice in English. (DABr. at 4 (citing R. 106)). While there are
documents in the record that clearly were translated into Spanish (R. 112 (September
10, 2013 denial), 128-130, 139-40, 147-53), it is not apparent that SSA sent the
notice of denial of SSI benefits to the claimant in Spanish. In this Court’s opinion,
notice in both English and Spanish would be the better practice, simply because
Spanish, although one of many, is one of the more commonly spoken non-English
languages in this country. Rodriguez has not, however, asserted a constitutional
violation from her failure to receive the notice in her first language. Cf Soberal-Ferez v.
                                            10
Rodriguez has not obtained a “final” decision on her 551 application, judicial
review of that SSI application is barred. I turn to the DIB decision.
          B. Disability Onset Date and Failure to Consult Medical Advisor
      Rodriguez first argues that the AU was required, pursuant to Social
Security Ruling (“SSR”) 83-20 and Social Security Administration Hearings,
Appeals and Litigation Law Manual (HALLEX) I-2-5-34(A)(2), 1994 WL 637370,
to consult with a medical expert to determine the onset date of disability. (PBr.
at 18-32). Rodriguez argues that the AU’s failure to comply with SSR 83-20 in
evaluating Rodriguez’s back impairments, hypertension, and diabetes resulted
in the erroneous conclusion that they were not severe or medically
determinable impairments established prior to the DLI.
      The Commissioner argues that SSR 83-20 is not relevant here because
that Ruling only applies to fix an onset date in cases where a finding of
disability has already been made. (DABr. at 11-12). The Commissioner further
argues that medical records established that Rodriguez did not have a
disabling impairment from these conditions during the relevant time period.
(DABr. at 12-13).
      The AU determined, and the parties do not dispute, that based on
Rodriguez’s work history, the DLI is March 31, 2012. Therefore, to be entitled



Heckler, 717 F.2d 36 (2d Cir. 1983), cert. denied, 466 U.S. 929, 104 S. Ct. 1713, 80 L.
Ed. 2d 186 (1984) (holding that due process does not require the Commissioner to
provide written notices and information in Spanish to social security claimants and
“placing the burden of diligence and further inquiry on the part of a non-English-
speaking individual served in this country.”); see Alfonso v. Bd. of Review, 89 N.J. 41,
444 A.2d 1075, 1077, appeal dismissed, 459 U.S. 806 (1982) (“The courts have
recognized, whether explicitly or implicitly, that in an English-speaking country,
requirements of ‘reasonable notice’ are satisfied when the notice is given in English.”);
Hemandez v. Dep’t of Labor, 83 Ill. 2d 512, 416 N.E.2d 263, 266-67, 48 Ill. Dec. 232
(1981) (unemployment insurance termination notices written only in English held
constitutionally adequate, and, therefore, failure to seek timely review of termination
was fatal to claim); Dalomba v. Dir, of Div. of Emp’t Sec., 369 Mass. 92, 337 N.E.2d
687. 689-1 (1975) (same); see also Guerrero v. Swoap, 414 U.S. 1137, 38 L. Ed. 2d
762. 94 S. Ct. 883 (1974) (welfare termination notices in English only held
constitutional); Camwna v. Sheffield, 475 F.2d 738, 739 (9th Cir. 1973) (holding that
notices related to denials of unemployment benefits sent in English to non-English
speaking applicants did not violate due process).
                                            11
to disability benefits, Rodriguez was required to show that she became disabled
before this date. See Perez v. Comm’r of Soc. Sec., 521 F. App’x 51, 54 (3d Cir.
2013).
         An individual is “disabled” within the meaning of the Social Security Act
if he or she can show that “there is some medically determinable basis for an
impairment that prevents [hen from engaging in any substantial gainful
activity for a statutory twelve-month period.” Newell v. Comm’r of Soc. Sec., 347
F.3d 541, 545 (3d Cir. 2003) (internal quotation marks omitted); see also 42
U.S.C.    § 423(d)(l)(A). However, under 42 U.S.C. § 423(a)(1)(A) and (c)(1), a
claimant is only eligible to receive DIB if she was insured under the Act at the
time of the onset of her disability. See 20 C.F.R.   § 404.130, 404.315(a); Kane
v. Heckler, 776 F.2d 1130, 1131 n. 1 (3d Cir. 1985); Perez, 521 F. App’x at 54.
Thus, a claimant’s eligibility for DIB is dependent on an onset date that pre
dates, or is the same as, the DLI. See Id.
         SSR 83-20 “recognizes that with slowly progressive impairments,
including mental impairments, ‘it is sometimes impossible to obtain medical
evidence establishing the precise date an impairment became disabling.”
Moncurv. Comm’r of Soc. Sec., Civil Action No. 17-4811 (ES), 2018 U.S. Dist.
LEXIS 187934, at *10 (D.N.J. Nov. 2, 2018) (quoting Speilman        iS’.   Shalala, 1
F.3d 357, 361 (5th Cm. 1993)). SSR 83-20 allows the AlA to infer the onset
date by consulting with a medical advisor when an impairment is “slowly
progressive,” the alleged onset date and date of last employment are well in the
past, and the medical records are insufficient for the time period in question.
See Walton z,’. Halter, 243 F.3d 703, 709 (3d Cir. 2001) (citing SSR 83-20); see
also Guerrero v. Comm’r of Soc. Sec., No. 05-cv-1709 (FSH), 2006 WL 1722356,
at *5 (D.N.J. Jun. 19, 2006) (noting that SSR 83-20 permits AlA to call medical
expert to infer actual onset date “where the impairment is slowly progressing,
the alleged onset date is far in the past, and adequate medical records for the
most relevant period are not available.” (citations omitted)), affd, 249 F. App’x
289 (3d Cir. 2007).


                                           12
      “The starting point in determining the date of onset of disability is the
individual’s statement as to when disability began.” 1983 SSR LEXIS 25, *4
The date alleged by the claimant should be used by the AU if it is consistent
with the evidence available. 1983 SSR LEXIS 25, *6 However, where the
alleged onset date is not consistent with the claimant’s work history or the
medical and other evidence of record, the AU is required to infer an onset date.
‘a.
      The Third Circuit has reversed an AU’s determination of an onset date
where there was “no legitimate basis for the conclusion of the AU on the onset
issue” and where the AU opted to rely “on his lay analysis of the evidence”
rather than “call upon the services of a medical advisor” pursuant to SSR 83-
20. Walton, 243 F.3d at 709; see also Newell, 347 F.3d at 549.
      Subsequent case law has interpreted the directive of Walton and Newell
to apply, not in every case, but only where (1) the impairment at issue becomes
progressively worse over an extended period of time and (2) the AU must infer
the onset date based on unclear or nonexistent medical records. See Perez, 521
F. App’x at 56-57 (SSR 83-20 generally applies “where medical evidence from
the relevant period is unavailable.”); Yots v. Comm of Soc. Sec., 704 F. App’x
95, 97 (3d Cir. 2017) (SSR 83-20 applies “where the record containLs] no
evidence to substantiate or contradict a claimant’s subjective testimony as to
pain and impairment.”); Bailey v. Comm’r of Soc. Sec., 354 F. App’x 613, 618
(3d Cir. 2009) (“As the District Court noted, further decisions of our court have
confirmed that Walton’s directive to seek out the services of a medical advisor
is limited to situations where the underlying disease is progressive and difficult
to diagnose, where the alleged onset date is far in the past, and where medical
records are sparse or conflicting.”); see also Klangwald v. Comm’r of Soc. Sec.,
269 F. App’x 202, 205 (3d Cir. 2008) (“we have generally applied SSR 83—20
only where medical evidence from the relevant period is unavailable”); Kirk z,c
Comm’rof Soc. Sec., 177 Fed. App’x 205, 208-09 (3d Cir. 2006) (finding Walton
inapplicable where plaintiff’s claim of earlier onset created a time period of only


                                        13
three years and where medical evidence for relevant period supported ALT’s
conclusion regarding onset date).
      In the more usual case, however, a medical expert is not required. The
Third Circuit has held that an ALT can reasonably detemrine an onset date
where the ALT has access to adequate medical records relating to the time
period before the expiration of the claimant’s insured status. Jalcubowski v.
Comm’r of Soc. Sec., 215 Fed. Appx. 104, 108 (3d Cir. 2007) (“By contrast with
Newell and Walton.      .   the ALT in this case had access to adequate medical
records from the time period before the expiration of Jakubowski’s insured
status, and these records did not support her alleged onset date.”).
      By way of reminder, Rodriguez alleged a Febmaiv 23, 2012 onset date.
Rodriguez has failed to allege that this onset date “is far in the past.” See
Bailey, 354 F. App’x at 618 (3d Cir. 2009). Moreover, the parties do not seem to
dispute the onset date, and there are sufficient medical records that were from
the relevant time period. Accordingly, the AU] was not required to obtain
testimony from a medical advisor. See Holmes v. Coluin, Civil Action No. 14-
7824 (JLL), 2015 U.S. Dist. LEXIS 123441, at *19 (D.N.J. Sep. 14, 2015).
      In any event, Rodriguez’s contentions regarding the onset date of her
diabetes and hypertension are easily disposed of— the ALT never found that
that these   two   impairments were “severe,” so their “onset date” was not central
to the case. See Zimsak, 777 F.3d at 613 (SSR 83-20 only applies “when
establishing the onset date of disability, not whether disability exists.” (internal
quotation omitted)); Taliafen-o v. Comm’r of Soc. Sec., No. 2: 12-cv-06087 (KM),
2013 U.S. Dist. LEXIS 136546, at *21 (D.N.J. Sep. 24, 2013) (finding ALT
properly did not seek medical advisor where ALT did not determine impairment
was “severe,” and therefore, “its ‘onset date’ was not central to the case.”).
      The determination of non-severity is supported by substantial evidence
in the record. Regarding Rodriguez’s diabetes, Rodriguez had been diagnosed
with diabetes mellitus prior to the DLI and treatment records indicated
“uncontrolled” blood sugars at times, however, “no limitations were associated.”


                                           14
(R. 26, 3 18-20). Rodriguez was never hospitalized because of her diabetes, nor
did she suffer from any organ damage, neuropathy, retinopathy, or any other
clinical abnormalities. (Id.). As for Rodriguez’s hypertension, the medical
evidence in the record established that Rodriguez’s hypertension was
“essentially controlled.” (Id.). Rodriguez was not hospitalized, has not suffered
from organ damage, and examination revealed normal findings. (Id.).
      The AU   never determined that Rodriguez’s back impairment was not
severe. (See R. 25-26). Instead, the AU   determined that there was insufficient
medical evidence in the record to establish a medically determinable
impairment prior to the DLI. (R. 25). The medical evidence regarding
Rodriguez’s back issues can be summarized as follows:
      Rodriguez first reported back pain to a medical provider on March 1,
2011; an examination revealed no abnormal findings. (R. 25, 342-43). This
complaint of pain is approximately eleven months before her alleged onset date
and one year before her DLI. Rodriguez repeatedly denied back pain in
subsequent doctor’s visits. (SeeR. 308 (8/16/2012); 314 (04/05/2012); 348
(01/24/2013)). That is where the record stood as of the date last insured,
March 31, 2012
      On March 5, 2013, nearly a year after the DLI, Rodriguez complained a
second time, stating that she had had lower back pain for two weeks. (R. 25,
288-89). Medical imaging from March 6, 2013, almost a year after the March
31, 2012 DLI, revealed that Rodriguez had spondylosis and “degenerative
changes with facet hypertrophy causing neural foraminal encroachment at US
52.” (R. 408; P. 25).
      Post-DLI evidence may be relevant to the claimant’s condition before that
date. Nevertheless, this record does not demonstrate that Rodriguez became
functionally limited due to her back impairment at any time before her date
last insured. The first piece of objective medical evidence that establishes a
back impairment is almost one year after the DLI. (See R. 408); Brent z’. Comm’r
of Soc. Sec., No. 17-12654, 2018 U.S. Dist. LEXIS 159118, at *2124 (E.D.


                                          15
Mich. Aug. 21, 2018) (affirming ALPs determination that claimant’s back pain
was not a medically determinable impairment where claimant frequently
complained of back pain in relevant period, but did not obtain CT Scan until
six months after DLI), adopting R&R, 2018 U.S. Dist. LEXIS 157841 (ED.
Mich. Sept. 17, 2018). There         was   no   evidence to demonstrate that this
condition had risen to the level of a severe impairment a year prior to that date.
Apparently it had not been serious enough to cause the claimant to seek
medical attention at any time since the prior exam in 2011, which did not
disclose a severe condition.
      Finally, any error at Step 2 is harmless. Where an ALl finds in a
claimant’s favor with respect to at least one impairment, the disability analysis
continues to Step 3, regardless of whether another impairment was erroneously
found non-severe. See Salles v. Comm’r of Soc. Sec., 229 F. App’x 140, 149 n.2
(3d Cir. 2007). Where the disability analysis continues to step three, the ALl
must continue to consider the effects of all medically determinable
impairments, regardless of severity. Kerdman v. Colvin, No. 13-042 16, 2014 WL
3783872, at *8 (D.N.J. July 30, 2014). Thus, where the disability analysis
continues to Step 3, an AM’s erroneous determination of an impairment’s non-
severity may constitute harmless error, provided that the impairment
continues to be factored in. See Salles, 229 F. App’x at 145 n.2 (“Because the
AU found in Salles’s favor at Step Two, even if he had erroneously concluded
that some of her other impairments were non-severe, any error was harmless.”)
(citing Rutherford u. Banihad, 399 F.3d 546, 553 (3d Cir. 2005)).
      In sum, because there has been no finding of disability in this case, SSR
83-20 is inapplicable and a medical advisor for hearing purposes was neither
required nor necessary. Cf Jakubowski, 215 F. Appx at 108 (“By contrast with
Newell and Walton,   .   .   .   the AU in this case had access to adequate medical
records from the time period before the expiration of Jakubowski’s insured
status and these records did not support her alleged onset date.”).




                                                  16
           C. Evaluation of “Severe” And “Non-Severe” Impairments in
               Formulating the RFC
         Rodriguez contends that the AW failed to properly consider all of her
“severe” and “non-severe” impairments in formulating her RFC. (PBr. at 28-32).
Rodriguez claims that this failure by the AW resulted in an improper finding
that Rodriguez has no physical limitations. (PBr. at 29).
         “Between steps three and four, the AW is required to assess all of the
claimant’s impairments      -   even ones that are not ‘severe’    -   in combination, when
making the RFC determination.” Kath u. Comm’r of Soc. Sec., Civ. No. 17-5262
(JBS), 2018 U.S. Dist. LEXIS 214905, at *25 (D.N.J. Dec. 21, 2018) (citing 20
C.F.R.   §   404.1545(a)(2) (“We will consider all of your medically determinable
impairments of which we are aware, including your medically determinable
impairments that are not ‘severe,’ as explained in          §   404.1520(c), 404.1521,
and 404.1523, when we assess your residual functional capacity.”); see
Marsella v. Comm’rof Soc. Sec., Civil Action No. 18-2294 (JBS), 2019 U.S. Dist.
LEXIS 28995, at *32 (D.N.J. Feb. 25, 2019). The AI2 must apply SSR 96-8p,
which provides:
         In assessing RFC, the adjudicator must consider limitations and
         restrictions imposed by all of an individual’s impairments, even
         those that are not “severe.” While a “not severe” impairment(s)
         standing alone may not significantly limit an individual’s ability to
         do basic work activities, it may--when considered with limitations
         or restrictions due to other impairments --be critical to the
         outcome of a claim. For example, in combination with limitations
         imposed by an individual’s other impairments, the limitations due
         to such a “not severe” impairment may prevent an individual from
         performing past relevant work or may narrow the range of other
         work that the individual may still be able to do.

1996 SSR LEXIS 5 *14l5
         The AW must consider all relevant evidence when determining an
individual’s RFC. See Fargnoli       t’.   Halter, 247 F.3d 34, 41 (3d Cir. 2001). Plaintiff
bears the burden in the first four steps of the analysis of demonstrating how
his impairments, whether individually or in combination, amount to a
qualifying disability. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).

                                                 17
      The AU’s REC finding in this case was “based on the objective medical
evidence and the claimant’s testimony.” (R. 31). In particular, the AU relied
upon the opinions of the physicians of the state agency, who the AU
recognized as experts in Social Security disability evaluations. (Id.). The AU
determined that the objective medical evidence in the record prior to the DLI
did not support a physical limitation. (RI.).
      Prior to determining Rodriguez’s RFC, the AU expressly noted that
Rodriguez was claiming a disability based on multiple conditions: “depression,
sleeping problems, high blood pressure, pain and arthritis in her back.” (R. 28).
Rodriguez specifically testified that she was unable to work “due to her
depression and diabetes.” (R. 28).
       The AU took Rodriguez’s testimony regarding these issues, and her
physical limitations. The AU recognized that Rodriguez testified that she had
“pain” in her back, but that that pain subsided with “medication.” (R. 28).
      Rodriguez testified that she was hospitalized for her diabetes two or three
years prior, but she had started taking insulin just seven months prior to the
hearing. (R. 28). Treatment records indicated that “no limitations were
associated” with her diabetes. (R. 26).
      Rodriguez testified to the following physical abilities: comfortably lift 20
pounds, stand 15-20 minutes, walk 20 minutes and sit 20-25 minutes. (R. 28).
      Based on the objective medical evidence, however, the AU determined
that Rodriguez’s statements were not consistent with the objective medical
evidence in the record. (R. 28). The AU relied upon the state agency’s
physicians who determined that the record does not support a physical
limitation prior to the DLI. (R. 31, 82-89, 9 1-99).
      In sum, the AU considered Rodriguez’s alleged impairments and their
resultant limitations, and ultimately determined that they were not supported
by the record.
          D. AM’s Construction of Hypothetical to VE
      Rodriguez’s final argument is that the AU’s construction of the
hypothetical to the VE failed to incorporate her “credibly” established back,
                                          18
hypertensive, diabetic, or mental limitations. (PBr. at 32-38). Rodriguez further
contends that the AU’s instruction to the yE, limiting Rodriguez to “simple
routine” tasks, does not adequately convey “moderate difficulties” in
concentration, persistence, or pace. (PBr. at 37).
      “It is well-settled that the law only requires the AU to include limitations
supported by the record in her hypothetical question to the vocational expert.”
Kreuzberger v. Astme, Civ. No. 07-529, 2008 U.S. Dist. LEXIS 45224, at *26
(W.D. Pa. June 9, 2008) (citing Chnzpcala u. Heckler, 829 F.2d 1269, 1276 (3d
Cir. 1987); Podedworny, 745 F.2d at 218). Moreover, an AU is only required to
accept testimony from a vocational expert which accurately reflects a plaintiff’s
limitations. See Chrupcala, 829 F.2d at 1276; Podedworny, 745 F.2d at 218.
Accordingly, “[wjhen a hypothetical question meets that requirement, and is
supported by substantial evidence, expert vocational testimony suffices as
substantial evidence supporting a Step 5 finding.” Walker v. Colvin, No. 5:12-
483, 2013 U.S. Dist. LEXIS 139747, at *14 (N.D.N.Y. June 19, 2013) (citing
Mancuso v. Astrue, 361 Fed. App’x 176, 179 (2d Cir. 2010); Salmini u.
Commissioner of Soc. Sec., 371 Fed. App’x 109, 114 (2d Cir. 2010); Butts v.
Barnhart, 388 F.3d 377, 384 (2d Cir. 2004)).
      Moreover, the law does not require the AU to address every piece of
evidence in her decision. Rather, the Third Circuit has stated, “Burnett does not
require the AU to use particular language or adhere to a particular format in
conducting his analysis. Rather, the function of Burnett is to ensure that there
is sufficient development of the record and explanation of findings to permit
meaningful review.” Jones v. Barnhart, 364 F.3d 501, 505 (3d Cir. 2004); see
also Pintal v. Comm’r of Soc. Sec., 602 F. App’x 84, 88 (3d Cir. 2015) (“an AU is
not required to cite every piece of evidence in the record.”).
      Here, the record reveals substantial evidence that the hypothetical
questions the AM posed to the vocational expert accurately reflected
Rodriguez’s credibly established limitations. As explained above, the medical




                                         19
evidence in the record established that Rodriguez’s back issues, diabetes, and
hypertension were not limiting or severe, at least prior to the DLI.
      Regarding Rodriguez’s mental functioning, the ALT determined that
during the five-week relevant period, Rodriguez had moderate difficulties in
concentration, persistence, and pace. (R. 27). First, I conclude that these
findings are supported by substantial evidence in the record. The ALT cited the
objective evidence demonstrating that during mental status examinations,
Rodriguez exhibited goal directed thought processes, intact thought content,
intact attention and concentration, and fair insight and judgment, and that she
was alert and oriented in all spheres. (R. 28, 449-50, 453-54, 457-58, 46 1-62,
465-66, 469, 471, 494, 498, 502). After initially seeking treatment for
depression in September of 2009, Rodriguez subsequently reported being
“mildly” depressed, and enjoying improved mood. (R. 432, 442, 445). Rodriguez
reported that cooks daily, cleans her house for 2-5 hours daily, shops,
regularly reads, and watches television. (R. 260-62). She has traveled on
extended vacations on multiple occasions (R. 31, 259-62, 429. 472).
      The next question is whether the ALl’s restriction in the hypothetical to
“simple routine tasks” accurately conveys Rodriguez’s moderate difficulties in
maintaining concentration, persistence or pace. I conclude that the ALT’s
construction of the hypothetical was appropriate.
      Rodriguez cites the Third Circuit’s decision in Ramirez v. Bamhart, 372
F.3d 546, 552 (3d Cir. 2004). In that case, “Ramirez ‘often’ experienced
‘deficiencies of concentration, persistence, or pace resulting in a failure to
complete tasks in a timely manner (in work settings or elsewhere).” Id. at 549.
The hypothetical presented expressed these limitations as follows: “The work
should involve simple one to two step tasks.” Id.
      While Ramirez is relevant, it is so factually distinguishable as to preclude
any simple application. Courts have since recognized that a limitation to
“simple, routine tasks” appropriately accounted for moderate limitations in
concentration, persistence, and pace. See Menkes u. Astme, 262 F. App’x 410,


                                         20
412 (3d Cir.) (“Having previously acknowledged that Menkes suffered moderate
limitations in concentration, persistence and pace, the ALT also accounted for
these mental limitations in the hypothetical question by restricting the type of
work to ‘simple routine tasks.”’), ced. denied, 555 U.S. 1055, 129 5. Ct. 644,
172 L. Ed. 2d 626 (2008); McDonald v. Astnze, 293 F. App’x 941, 946 (3d Cir.
2008) (“in line with her finding that McDonald only had ‘moderate limitations
with his ability to maintain concentration, persistence and pace,’ the ALT
included in her hypothetical that the individual be limited to simple, routine
tasks.”). In both these nonprecedential cases, which I take as a guide, the Third
Circuit held that a limitation to “simple routine tasks” adequately reflected
moderate limitations of the ability to maintain concentration, persistence and
pace.
        Rodriguez does not identify any specific limitations related to
concentration, persistence, or pace that the ALT failed to consider in the RFC.
Cf Durden v. Colvin, 191 F. Supp. 3d 429, 459 (M.D. Pa. 2016) (explaining that
claimant cannot just state that since “the ALT found Plaintiff to have [aj
moderate limitation in concentration, persistence, and pace, [thatj the RFC was
automatically incomplete” and pointing out how claimant failed “to perform the
extra analysis required by Ramirez to indicate she had ‘clearly established in
the record additional, specific deficiencies in concentration, persistence and/or
pace that could not be adequately conveyed’ by the hypothetical”) (quoting
Santiago-Rivera v. Barnhart, Civ. No. 05-5698, 2006 WL 2794189, at *11 (ED.
Pa. Sept. 26, 2006)). Consequently, remand is unwarranted in this case.
        This Court has reviewed the ALT’s decision and finds that the ALT’s
decision is supported by substantial evidence. Rodriguez has failed to persuade
this Court that the ALT erred in her decision.




                                         21
  IV.      Conclusion
        For the foregoing reasons, the AlA’s decision is affirmed. An appropriate
order accompanies this Opinion.


Dated: March 1, 2019
                                                                   /L(c
                                                   KEVIN MCNULTY
                                                   United States District Judge




                                         22
